DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 10/28/2019 were accepted.


Response to Amendment
The response filed on 3/11/2021 has been entered and made of record. Claims 1, 5, 12-13, and 16 are amended and claims 17-18 were added. Claims 1 and 3-18 are pending, and claim 2 has been cancelled.
The U.S.C 101 rejections to claims 1, 3-4, 5-7, and 9-12 were removed as necessitated by amendment. The limitations added to independent claims 1 and 5, which were originally in claim 2, are considered to be significantly more than the abstract ideas of the original claims 1 and 5.
The U.S.C. 102(a)(1) rejection to claim 2 was removed as necessitated by amendment.
The U.S.C. 102(a)(1) rejection to claim 16 was removed as necessitated by amendment and replaced with a U.S.C. 103 rejection in view of Chung et al.



Claim Objections
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 is objected to because of the following informalities: 
Claim 13: “wherein said machine-readable code is configured to configured to generate” should be replaced with “wherein said machine-readable code is configured to generate”.
Appropriate correction is required.



Allowable Subject Matter
Claims 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 17 contains the limitations of previously objected to claim 13 and claim 5, and is thus found allowable over the cited art. Claim 18 depends on claim 17 so it is found allowable for the same reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US20020049975A1; filed 4/3/2001).

With regards to claim 1, Thomas et al discloses 1. A system for configuring user-specific information for display by multiple user devices comprising: a server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory and executable by said processor (Thomas, paragraph 8: “The interactive wagering application may be implemented on user equipment such as … a server (e.g., a server at a cable system headend)... In some arrangements the interactive wagering application functions may be implemented using a client-server arrangement…”); a database of user accounts, each of said user accounts having user-preference information associated therewith (Thomas, paragraph 10: “the user may select create wager option 66 b to be presented with an interactive wagering opportunity using the second display while the first display is used entirely to display the television wagering channel or other television or video or other suitable content without obstruction by a menu such as menu 56 of FIG. 2”; paragraph 52: “Databases within transaction processing and subscription management system 24 or associated with system 24 may be used to store racing data, wagering data and other transaction data, and subscriber data such as such as information on the user's current account balance, past wagering history, individual wager limits, personal identification number, billing addresses, credit card numbers, bank account numbers, social security numbers, etc.”); and said machine-readable code configured to cause said processor to generate user-specific information for a particular user from a set of information based upon at least said user-preference information of said user (Thomas, paragraph 95: “Menu region 50 may include selectable , to configure said user-specific information based upon information regarding a plurality of user display devices associated with said user, comprising at least determining an amount and format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of each of said plurality of user display devices (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus”), and to transmit said user-specific information to said plurality of user devices to cause said plurality of user display devices to display different portions of said user-specific information (Thomas, Figure 2: the first and second display show different portions of the content provided to the user; Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus”).


With regards to claim 3, which depends on claim 1, Thomas discloses 3. The system in accordance with Claim 1 wherein said user display devices comprise two or more of: a television, a monitor, a desktop computer, a laptop computer, a VR device, a phone, a PDA and a tablet (Thomas, .

With regards to claim 4, which depends on claim 1, Thomas discloses 4. The system in accordance with Claim 1 wherein said user-preference information comprises information regarding one or more of: (1) recent wagers (Thomas, paragraph 52: “subscriber data such as such as information on the user's current account balance, past wagering history”); (2) favorite sport team(s) in one or more sports; (3) favorite player(s) in one or more sports; (4) favorite sport(s); (5) geographic area(s) (Thomas, paragraph 63: “the user's present physical location may be determined by determining which general part of the cellular telephone network is being accessed by the user or by using the cellular network or a handset-based location device such as a global positioning system (GPS) receiver in the body of the cellular telephone to pinpoint the user's location.”); (6) favorite sports league(s); (7) size of wager(s) (Thomas, paragraph 52: “subscriber data such as such as information on the user's …past wagering history, individual wager limits)”; (8) types of wager(s) (Thomas, Figure 5: “Select wager type”); and (9) event time(s)/time zones (Thomas, paragraph 56: “Totalizators 30 may provide the time until post time for each race.”).

With regards to claim 5, Thomas et al discloses 5. A system for configuring wager-related information for display to a user, comprising: a server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory and executable by said processor (Thomas, paragraph 8: “The interactive wagering application may be implemented on user equipment such as … a server (e.g., a server at a cable system headend)... In some arrangements the ; a database of user accounts, each of said user accounts having user-preference information associated therewith (Thomas, paragraph 52: “Transaction processing and subscription management system 24 may contain computer equipment 26 and other equipment for supporting system functions such as transaction processing (e.g., handling tasks related to wagers, product purchasing, adjusting the amount of funds in user accounts based on the outcomes of wagers, video clip ordering, etc.)”); and said machine-readable code configured to cause said processor to receive information regarding a location of a user (Thomas, paragraph 63: “If the user is using a cellular telephone or handheld computing device, the user's present physical location may be determined by determining which general part of the cellular telephone network is being accessed by the user or by using the cellular network or a handset-based location device such as a global positioning system (GPS) receiver in the body of the cellular telephone to pinpoint the user's location.”) and information regarding at least one user display device for displaying information to said user (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus” The arrangements require information regarding the screen sizes to properly display each interface), to generate user-specific wager-related information for a said user from a set of information based upon said location (Thomas, paragraph 63: “The services of subscriber verification facility 40 are used to ensure that the user lives in a geographic area in which wagering is legal”) and at least one of said user-preference information and group information, to configure said user-specific information based upon a configuration of said at least one user display device which is to display said user-specific information comprising at least determining an amount and format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of said user display device (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus”), and to transmit said user-specific information to said user display device to cause said user display device to display said user-specific information (Thomas, Figure 8: Shows a list of the wagers made by the user (user-preferences)).

With regards to claim 6, which depends on claim 5, Thomas discloses 6. The system in accordance with Claim 5, wherein said user-specific information comprises information regarding one or more sports wagers (Thomas, Figures 2-8: the figures show the GUI which includes options for the user to select when placing wagers for horse racing).

With regards to claim 7, which depends on claim 5, Thomas discloses 7. The system in accordance with Claim 5, wherein said user-preference information comprises information regarding one or more wagers by said user (Thomas, Figure 8: Shows a list of the wagers made by the user).

With regards to claim 8, which depends on claim 5, Thomas discloses 8. The system in accordance with Claim 5, wherein said machine-readable code is configured to cause said processor to determine an amount and format for said user-specific information based at least in part upon a size of a display of said user display device (Thomas, paragraph 89: “In set-top box arrangements, on-screen .

With regards to claim 9, which depends on claim 5, Thomas discloses 9. The system in accordance with Claim 5, wherein said user display device comprises: a television, a monitor, a desktop computer, a laptop computer, a VR device, a phone, a PDA and a tablet (Thomas, paragraph 49: “User television equipment 22 may include, for example, a television or other suitable monitor.” Thomas, paragraph 48: “User computer equipment 20 may also be based on a mainframe computer, a workstation, a networked computer or computers, a laptop computer, a notebook computer, a handheld computing device such as a personal digital assistant or other small portable computer, etc.” Thomas, paragraph 48: “to user telephone equipment 32 (if user telephone equipment 32 has a display capable of displaying moving images).”).

With regards to claim 10, which depends on claim 5, Thomas discloses 10. The system in accordance with Claim 5, wherein said user-preference information comprises information regarding one or more of: (1) favorite sport team(s) in one or more sports; (2) favorite player(s) in one or more sports; (3) favorite sport(s); (4) geographic area(s) (Thomas, paragraph 63: “the user's present physical location may be determined by determining which general part of the cellular telephone network is being accessed by the user or by using the cellular network or a handset-based location device such as a global positioning system (GPS) receiver in the body of the cellular telephone to pinpoint the user's location.”); (5) favorite sports league(s); (6) size of wager(s) (Thomas, paragraph 52: “subscriber data such as such as ; (7) types of wager(s) (Thomas, Figure 5: “Select wager type”); and (8) event time(s)/time zones (Thomas, paragraph 56: “Totalizators 30 may provide the time until post time for each race.”).

With regards to claim 11, which depends on claim 5, Thomas discloses 11. The system in accordance with Claim 5, wherein said group information comprises information regarding wagers placed by other users at said location of said user (Thomas, paragraph 56: “Totalisators 30 may provide racing data including information on the current races at racetracks 12, the number of races associated with each racetrack, win, place, and show odds and pool totals for each horse or other runner, and exacta, trifecta, and quinella payoff predictions and pool totals for every possible combination of runners. Totalisators 30 may also provide current odds and other real-time racing data for other types of wagers”; the location is interpreted as areas where gambling is legal).


With regards to claim 12, which depends on claim 5, Thomas discloses 12. The system in accordance with Claim 5, wherein said at least one user display device comprises two user display devices and wherein said machine-readable code is configured to cause said processor to generate first user-specific information for a first one of said two user display devices based upon a configuration thereof and to generate second user-specific information for a second one of said two user display devices based upon a configuration thereof, whereby said two user display devices display different user-specific information (Thomas, Figure 2: both displays shown; see rejections to claim 1 and 2 for additional configuration controls).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Baluja (US9026479B1; filed 2/2/2011). 


With regards to claim 14, which depends on claim 5, Thomas discloses wagers (Thomas, paragraph 8: “The interactive wagering application).
However, Thomas does not disclose 14. The system in accordance with Claim 5, further comprising an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the generation of user-specific information comprising information regarding objects which are determined to be likely to be selected by the user.
Baluja teaches an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the generation of user-specific information comprising information regarding objects which are determined to be likely to be selected by the user (Baluja, column 3, lines 43-46: “A machine learning process is used to select values for the respective prediction parameters and weights for the trained model. Once trained, the model is used to predict categories of interest for a particular user based on the query history of the user.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Thomas and Baluja such that a machine learning process is used to predict the actions of a user (wagers in this case) and to suggest them to the user. This would have enabled the invention to immediately provide “resources that satisfy the user’s informational needs” (Baluja, column 3, lines 50-53) or to more accurately target the user with “targeted advertisements [for the wagers] to the particular user device” (Baluja, column 4, lines 33-35).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Chung et al (US 20190317970 A1; filed 12/16/2016). 

With regards to claim 16, which depends on claim 5, Thomas does not disclose 16. The system in accordance with Claim 5, wherein said user-specific information is automatically displayed as the presentation of a repeating sequence of different sub-portions of said information by said user display device to said user.
wherein said user-specific information is automatically displayed as the presentation of a repeating sequence of different sub-portions of said information by said user display device to said user (Chung, paragraph 89: “the mobile application may repeatedly cycle through the search results array as a user scrolls through search results”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Thomas and Chung such that the information is displayed in a repeating loop that the user can scroll through. This would have enabled the invention to “create the illusion of an endless stream of assembled content items being rendered for display on the user interface of the mobile application” (Chung, paragraph 89).


Response to Arguments
Applicant's arguments filed 3/11/2021 regarding claims 1 and 5, and the claims dependent on claims 1 and 5, have been fully considered but they are not persuasive. Applicant argues that Thomas et al does not disclose configuring content to be displayed by each of a plurality of user display devices based in part on a size of a display of each of a plurality of user display devices respectively. While examiner agrees to an extent that Thomas does not teach using the size of each respective display when determining the format and content for each respective display, amended claims 1 and 5 do not require this. According to the amendments (“at least determining an amount and format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of said user display device”), the determined amount and format must be based in part upon a size of a display. Thus, both scenarios provided by Thomas (with the set-top box and the telephone screens) disclose the determination of the amount and format of information shown, and the .

Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendment to claim 16 include a repeating sequence of different sub-portions of information, which examiner agrees with applicant that Thomas et al does not disclose. However, a new rejection in view of Chung et al has been made above to teach the amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burhanuddin et al (US 20180330248 A1): Teaches providing suggestions to users using machine learning based on the user history of others.
Rangarajan (US 20160125691 A1): Teaches using machine learning to form predictions and place wagers in real time.
Price (US 20180336645 A1): Teaches making suggestions to user for media using machine learning. Uses the user’s favorites and history to train the machine learning device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178